Citation Nr: 9931952	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-20 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an overpayment of dependent's disability benefits, in 
the calculated amount of $2,497 (US dollars), was properly 
created and charged to the appellant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
June 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
January 1997 and July 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran was awarded disability compensation benefits 
in 1953.

3.  The veteran was married in 1956.

4.  In December 1978, the VA informed the veteran that he was 
entitled to additional benefits for his spouse and children, 
and said benefits were included in his compensation award 
shortly thereafter.

5.  On December [redacted], 1982, the veteran's wife died.

6.  The veteran did not inform the RO of his wife's death 
until July 1991.


CONCLUSION OF LAW

The overpayment of compensation benefits, in the calculated 
amount of $2,497 (US dollars), was properly created and 
assessed against the veteran.  38 U.S.C.A. § 5112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.500, 3.660 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board initially notes that a determination 
as to whether the appellant has submitted a well-grounded 
claim need not be addressed.  The well-grounded concept 
applies to the character of the evidence presented by a 
claimant.  Here, there is no dispute as to the evidence, but 
only to the law and its meaning.  As such, the well-grounded 
concept is not applicable.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In September 1953, the veteran was awarded a 30 percent 
disability evaluation for the residuals of an injury to the 
right hand.  VA Form 8-564, Rating Sheet, September 25, 1953.  
The veteran was notified of this award via VA Form Letter 
8-38, dated September 30, 1953.  In the first paragraph of 
that letter, the veteran was informed of the following:

An award has been made to you as shown 
above.  These monthly payments will 
continue subject to the conditions listed 
on the reverse side of this letter.

The back of the notification letter states:

Payment of compensation may be affected 
by any of the following occurrences which 
should be promptly called to the 
attention of this Administration:

....

4.	When additional compensation is 
being received because of a wife, minor 
child, or dependent parent; upon divorce, 
when the child becomes 18 years of age or 
marries, or when the parent is no longer 
dependent.

....

8.	Death of the veteran or a dependent.

Approximately five years later, the veteran married [redacted]
[redacted].  The date of the marriage was June 9, 1956.

Twenty-two years later, the veteran was informed that he was 
entitled to additional disability benefits on account of his 
children and wife.  Letter to the veteran from the VA, 
December 6, 1978.  The exact language of the letter informing 
him of such was:

Congress has passed and the President has 
signed a law which provides additional 
compensation on account of a spouse, 
child, or dependent parent for veterans 
having service-connected disability of 30 
percent or more.  If you wish to claim 
this additional compensation, you should 
complete the reverse side of this letter.  
Please read the form carefully, fill it 
out completely, sign and return it to 
this office.

....

The additional compensation on account of 
a spouse is payable in a higher amount 
when he/she is a patient in a nursing 
home or so disabled as to require the 
regular aid and attendance of another 
person.  If you wish to claim this 
additional benefit include a statement of 
the facts with your completed form.

The veteran completed the form, including information 
concerning his wife, and returned the form to the RO.  

A letter was then sent to the veteran in January 1979 telling 
him that he would be getting additional benefits based on the 
information provided by the veteran.  The letter did not 
specify for whom the veteran was receiving extra benefits.  
However, a letter three years later, dated March 16, 1982, 
did state that the veteran was receiving additional benefits 
for his spouse and child.  The letter also reminded the 
veteran that he was to immediately report any changes in the 
number or status of his dependents to the VA.  A similar 
letter was sent to the veteran on June 22, 1982.  [redacted]
[redacted] then passed away on December [redacted], 1982.

The following year, in November 1983, the veteran received VA 
Form Letter 20-693.  That letter was sent because the veteran 
was required to provide additional documentary evidence of 
marriage and birth.  If the veteran did not furnish this 
information, he was informed that he would not receive 
additional benefits for his dependents.  The letter went 
further on to state that the two VA-recognized dependents 
were his wife and his daughter.  The RO requested a copy of 
his marriage certificate and a birth certificate for his 
daughter.

Over the next two years, many pieces of correspondence were 
sent back and forth between the veteran and the RO concerning 
the veteran's children and his wife.  During that time, the 
veteran did not inform the RO that his wife was dead.  
Instead, he insinuated that she was still alive.  Then in 
April 1984, the veteran received notification that he would 
still be receiving VA benefits and that included in these 
benefits was compensation for his wife and children.  He 
received this letter after sending in a copy of his marriage 
certificate along with the requisite documents for his 
children.  The veteran, however, failed to inform the RO that 
his wife had been dead for nearly one and one half years.  A 
similar letter was sent to the veteran in August and 
September 1985, and again in March 1986.  

In July 1992, VA Form 21-0595d(NR) was sent to the veteran.  
In that letter, the RO requested the social security number 
of his wife since she was receiving VA benefits.  The veteran 
completed the form; he also informed the VA that his wife had 
been dead since December [redacted], 1982.  Four and a half years 
later, in January 1997, the RO sent another letter to the 
veteran asking for clarification with respect to the 
veteran's spouse.  In the veteran's response, he confirmed 
that his wife had passed away in December 1982.  He also 
wrote that "[t]he death of my wife should not affect my 
benefits".  

Shortly thereafter, the RO sent a letter to the veteran 
informing him that he received compensation benefits for his 
wife for which he was not entitled.  In other words, the RO 
had overpaid the veteran and was now requesting a return of 
the monies overpaid.  Letter to the veteran, February 14, 
1997.  The veteran was informed that his compensation 
benefits would be reduced and upon said notification, the 
veteran filed a notice of disagreement.  When voicing his 
disagreement with the RO's decision, the veteran contended 
that he was not aware that he was receiving additional 
compensation benefits as a result of being married.  
Alternatively, he stated that even if he knew that he was 
receiving additional benefits, he was not informed that it 
was required to tell the VA of his wife's death in 1982.

While on appeal to the Board, in July 1998 the RO issued an 
Administrative Decision concerning the veteran's claim.  In 
essence, the RO stated that the overpayment of benefits from 
July 1, 1991 to February 1, 1997 was a VA administrative 
error.  As such, the veteran was not responsible for that 
portion of the overpayment.  However, the decision maintained 
that the overpayment from January 1, 1983 to July 1, 1991 was 
a legitimate overpayment "resulting from the veteran's 
failure to notify timely the VA of his wife's death".  The 
amount of the overpayment for this period was calculated to 
be $2,497 (US dollars).  Upon being informed of this 
decision, the veteran decided to continue his appeal to the 
Board.

In order for the Board to determine that the overpayment was 
properly created, it must be established that the veteran was 
not legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was not solely responsible for the veteran being erroneously 
paid benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.500(b)(2) (1998). 

The effective date of reduction or discontinuance of an award 
of compensation to a veteran for the death of a dependent 
spouse on or after October 1, 1982, is the last day of the 
month in which the death occurred.  38 U.S.C.A. § 5112(b)(2) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.500 (g)(2) (1998).  

A veteran who is receiving compensation must notify the VA of 
any material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660 (a) (1998).  Such notice must be furnished when the 
recipient's marital or dependency status changes.  Id.  

Despite the contentions of the veteran, the record reflects 
that the veteran was duly informed that he was receiving VA 
compensation benefits not only for himself, but also for his 
wife and his children.  He received recurrent letters 
informing him of such.  Additionally, the record illustrates 
that he was told that he was required to inform the VA of any 
changes in his marital status - including the death of his 
spouse.  He started to receive this information prior to his 
marriage and continued to receive said information during the 
time of his marriage (and thereafter).  

As noted, a finding that an overpayment was due solely to VA 
administrative error requires that the veteran have no 
knowledge of, and that he should not have been aware of the 
erroneous award, and that neither the veteran's actions nor 
his failure to act contribute to payment pursuant to the 
erroneous award.  In this respect, the record clearly shows 
that the veteran was aware that he was receiving increased 
compensation benefits as a result of his marriage, and that 
he was not entitled to such increased benefits after the 
death of his wife.  Despite this knowledge, the veteran 
continued to negotiate compensation checks subsequent to 
December 1982 which he knew contained benefits to which he 
was not entitled.  Thus, the Board finds that the delay in 
notifying the RO of the death of the veteran's wife by the 
veteran solely contributed to the creation of the 
overpayment.  Hence, the Board concludes that the overpayment 
of disability compensation benefits in the amount of $2,497 
(US dollars) was properly created and assessed against the 
veteran.


ORDER

The overpayment of disability compensation benefits in the 
amount of $2,497 (US dollars) was properly created and 
assessed against the veteran, and the veteran's appeal 
regarding this issue is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

